Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/16/2021 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 08/16/2021.  In the Amendment, Applicant amended claims 1, 3, 11, 13, 15-16, 18 and 20.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 05/25/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over West et al. (US PGPUB 2014/0366045, hereinafter West) in view of Wells et al. (US PGPUB 2017/0346875, hereinafter Wells) and further Brasher et al. (US Patent 6,895,586, hereinafter Brasher). 
	The invention is directed: Providing an application programming interface on a server to interface with the dynamic objected based on the dynamic schema to retrieve a query result when the dynamic object is executed via a function call to the application program interface. 
 	The closest prior arts are West et al. (US PGPUB 2014/0366045, hereinafter West) in view of Wells et al. (US PGPUB 2017/0346875, hereinafter Wells) and further Brasher et al. (US Patent 6,895,586, hereinafter Brasher) are generally directed to various aspect of system, method, and non-transitory computer-readable medium for a dynamic runtime API set schema employing a base API set schema and a set of API set schema extensions by loading a base API set schema into system memory and then merging a set of API set schema into system memory and further generating a query to retrieve the results.
 	However, none of West, Wells and Brasher teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11, and 16. For examples, it failed to teach determining, that the requested data corresponds to a dynamic data type and a corresponding dynamic 
 
This feature in light of other features, when considered as a whole, in the independent claims 1, 11 and 16 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 11 and 16. 
	The dependent claims depending upon claims 1, 11 and 16 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163